Citation Nr: 0831393	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984, and from March 1985 to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for his back and 
bilateral knee disabilities.


FINDINGS OF FACT

1.  Since August 30, 2006, the veteran's low back disability 
(chronic lumbosacral strain) has been manifested by forward 
flexion to 90 degrees, extension to 30 degrees, right and 
left lateral bending to 30 degrees, and right and left 
lateral rotation to 30 degrees.  It has not been productive 
of any incapacitating episodes within the past 12 months.  
Ankylosis of the thoracolumbar spine is not shown.  
Neurological manifestations including radiculopathy 
associated with the service-connected low back disability 
have not been shown.

2.  Since August 30, 2006, the veteran's left knee disability 
(chondromalacia and early degenerative joint disease) has 
been manifested by subjective complaints of pain, 
instability, stiffness, and intermittent swelling, and 
objective findings of stable ligaments, extension to 0 
degrees, flexion to 140 degrees, crepitation, and tenderness 
to palpation.  There is no clinical evidence of more than 
slight subluxation or instability.

3.  Since August 30, 2006, the veteran's right knee 
disability (chondromalacia and early degenerative joint 
disease) has been manifested by subjective complaints of 
pain, instability, stiffness, and intermittent swelling, and 
objective findings of stable ligaments, extension to 0 
degrees, flexion to 140 degrees, crepitation, and tenderness 
to palpation.  There is no clinical evidence of subluxation 
or instability.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met since August 30, 2006.  
38 U.S.C.A. § 1155, 5103, 5103A  (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 
5243 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met since August 30, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2007).

3.  The criteria for a separate 10 percent rating for 
degenerative joint disease of the left knee with 
chondromalacia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.71a, DCs 5003, 5010 (2007).

4.  The criteria for a rating in excess of 0 percent for 
right knee instability have not been met since August 30, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 5262; 4.31 
(2007).

5.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the right knee with chondromalacia are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, DCs 5003, 
5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A.  Low Back

The veteran's lumbar spine disability in this case was rated 
10 percent disabling under the old diagnostic criteria of DC 
5295, which contemplated lumbosacral strain.  Prior to the 
veteran's filing a claim for an increased rating, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002; and effective 
September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 
Fed. Reg. 51454 (Aug. 27, 2003).  Under the revised 
diagnostic criteria as currently in effect, the veteran's 
lumbosacral strain is rated under DC 5237, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007), 38 C.F.R. § 4.71a, 
DC 5237.  Diagnostic Code 5243, which pertains to 
intervertebral disc syndrome, is also applicable.  38 C.F.R. 
§ 4.71a, DC 5243.  That diagnostic code is also rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or degenerative arthritis 
(5242).  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A maximum rating in this case of 40 percent is warranted 
where there is forward flexion of the thoracolumbar spine 
of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).

Private treatment records dated from August 2005 to March 
2006 show that the veteran received periodic treatment for 
back pain.  These treatment records show evidence of muscle 
spasm and tenderness to palpation, but do not show that the 
range of motion of the lumbar spine was recorded.  VA 
treatment records dated from March 2006 to October 2006 show 
that the veteran received treatment for low back pain, and 
that he had painful, but full range of motion of his spine.  
The specific ranges of motion of the lumbar spine were not, 
however, recorded.

On VA examination in October 2006, range of motion testing of 
the veteran's lumbar spine revealed forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees, without pain.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  The ranges of 
motion of the veteran's lumbar spine, as shown on VA 
examination in October 2006, fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, and ankylosis are not shown.  38 C.F.R. 
§ 4.71a, DC 5237.  Thus, the General Rating Formula for 
Diseases and Injuries of the Spine cannot serve as a basis 
for an increased rating.

The Board now turns to the question of whether the veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in October 2006, the veteran described his 
back pain as both dull and sharp, and present on a daily 
basis.  He stated that he had had to miss 12 days of work in 
the last year as a result of his back disability, but denied 
experiencing any incapacitating episodes within the last 12 
months.  The record otherwise does not demonstrate that the 
veteran was prescribed bed rest by a physician.  Because at 
no time during the pendency of the appeal does the evidence 
show that the veteran was prescribed bed rest by a physician, 
the Board finds that he is not entitled to a rating higher 
than 10 percent based upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in October 2006, range of motion testing of the 
veteran's lumbar spine revealed forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees, without pain.  These ranges of motion would 
warrant a rating of no more than 10 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, forward flexion of the 
thoracolumbar spine to 60 degrees or less, or combine range 
of motion of the thoracolumbar spine of 120 degrees or less, 
are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Private treatment records dated from August 2005 to March 
2006 demonstrate that the veteran received periodic treatment 
for muscle spasm.  Physical examination on each occasion 
revealed tenderness to palpation.  These records do not 
demonstrate that the veteran complained of any sensory or 
other neurological abnormalities related to his low back 
disability. 

VA treatment records dated from March 2006 to October 2006 
demonstrate that on physical examination of the lower 
extremities in March 2006, motor strength was 5/5, 
bilaterally.  Deep tendon reflexes were 1+ throughout.  
Sensation to palpation was inconsistently decreased 
throughout the left lower extremity, as compared to the 
right.  Pain was elicited on external rotation of the left 
hip to the low back.  There was point tenderness over the 
lumbar paraspinal muscles.  Straight leg raising was 
negative, and elicited no pain.  In March 2006, bilateral 
lower extremity strength was again found to be grossly 5/5 
throughout.  Palpation of the low back revealed hypertonicity 
with tenderness in the bilateral quadratus lumborae and 
bilateral piriformi.  

On VA examination in October 2006, the veteran denied 
experiencing numbness or weakness of the lower extremities, 
and denied experiencing bowel or bladder difficulties.  
Physical examination revealed no evidence of muscle spasm, 
and no evidence of tenderness to palpation.  Straight leg 
raising was negative.  There was no evidence of non-organic 
physical findings, sensory changes, or motor changes.  Deep 
tendon reflexes were symmetric and normal.

Although on physical examination in March 2006 the veteran 
was found to have 1+ deep tendon reflexes throughout and 
inconsistently decreased sensation to palpation in the left 
lower extremity, as compared to the right, on VA examination 
in October 2006, the veteran denied experiencing sensory 
abnormalities related to his low back disability.  The Board 
thus finds, despite the March 2006 findings, that the 
findings in the medical records overall do not support a 
conclusion that the veteran has radiculopathy, or that he has 
any other objective neurological symptoms related to his low 
back disability.  Physical examination on VA examination in 
October 2006 demonstrated no neurological impairment or 
sensory deficits.  Additionally, at all times, his muscle 
strength has been found to be 5/5 in both lower extremities. 
The veteran is thus not entitled to an increased rating for 
his low back disability based upon consideration of any 
neurologic residuals because there are not independently 
ratable neurologic residuals shown or diagnosed by the 
treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, they occur 
only after certain activities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The question before the Board, then, is whether 
the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
the veteran has not complained of neurological 
manifestations, and no objective neurological manifestations 
have been demonstrated or diagnosed by any physician.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the veteran's low back disability has not 
warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Knees

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and evaluation 
of a knee disability under both of those codes does not 
amount to pyramiding.  However, a separate rating must be 
based on additional compensable disability.  38 C.F.R. § 4.14 
(2007); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left and right knee disabilities are rated 10 
and 0 percent disabling respectively under DC 5257.  38 
C.F.R. § 4.71a, DC 5257 pertains to subluxation or lateral 
instability.  Diagnostic Codes 5003 and 5010, which 
contemplate arthritis, and 5260, which contemplates 
limitation of flexion of the leg, and 5261, which 
contemplates limitation of extension of the leg, are also 
applicable in this instance.  38 C.F.R. § 4.71a, DCs 5260, 
5261.  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, the veteran has denied episodes of locking and 
dislocation, and no treatment record, or report of VA 
examination demonstrates any objective finding of dislocation 
or locking of the left knee.  Similarly, ankylosis of the 
knees has not been demonstrated.  Finally, while the veteran 
has undergone a retinacular release of the left knee, he has 
not undergone the removal of semilunar cartilage in either 
knee.  Even if the left knee surgery could be viewed as 
analogous to the removal of semilunar cartilage, DC 5259 
provides for a single maximum rating of 10 percent.  As the 
veteran is already in receipt of a 10 percent rating under DC 
5257, DC 5259 could not serve as a basis for an increased 
rating, even were the retinacular release viewed as analogous 
to the removal of semilunar cartilage.

In first addressing whether the veteran is entitled to higher 
ratings for his bilateral knee disabilities under the 
diagnostic criteria pertaining to instability, DC 5257 (other 
impairment of the knee) provides for a 10 percent rating for 
knee impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 
maximum 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  Under 38 C.F.R. § 4.31, where the criteria for a 
compensable rating under a diagnostic code are not met, and 
the schedule does not provide for a zero percent evaluation, 
as in DC 5257, a zero percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 
4.31 (2007).

Treatment records dated from August 2005 to October 2006 
reveal complaints of giving way of the left knee, bilateral 
knee pain, and feelings of instability.  However, the 
treatment records do not demonstrate objective findings of 
instability.  In January 2006, the veteran complained of 
increased severity of left knee symptomatology.  On 
evaluation in February 2006, he was found to have problems 
with patellar tracking but no ligamentous laxity or 
subluxation.  MRI examination revealed no meniscal tears.  
Records dated in October 2006 again show no ligamentous 
laxity or subluxation of either knee.  On VA examination in 
October 2006, the veteran complained of pain and stiffness in 
both knees but denied experiencing instability of either 
knee.  Bilateral physical examination revealed negative 
McMurray and Apley's tests, and all ligaments were found to 
be stable.  Given that testing for instability and 
subluxation was negative in treatment from August 2005 to 
October 2006, and on VA examination, the instability of the 
veteran's left knee cannot be classified as moderate, as is 
required for a higher rating of 20 percent under that 
diagnostic code.  Additionally, as instability and 
subluxation of the right knee have not been shown, the 
veteran is not entitled to a compensable rating for his right 
knee disability under that diagnostic code.  

Next, DC 5260 contemplates limitation of leg flexion.  Under 
DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from August 2005 to October 2006 show 
that in February 2006, the veteran complained of left knee 
pain.  Testing revealed full range of motion of the left 
knee.  The precise ranges of motion, however, were not 
recorded.  At no time between August 2005 and October 2006 
was the range of motion of the veteran's right knee tested.  

On VA examination in October 2006, the veteran had extension 
of the left and right knees to 0 degrees, with pain, and 
flexion to 140 degrees, with pain.  With use, the veteran was 
found to have increased pain and excess fatigability, 
resulting in an approximate 15 degree loss of functional 
range of motion in flexion in each knee.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's knees had full 
extension, or extension to 0 degrees.  Extension to 0 degrees 
warrants a noncompensable evaluation and a higher evaluation 
is not warranted under DC 5261.  Similarly, the evidence does 
not support a higher rating under DC 5260.  Bilateral flexion 
to 140 degrees, as demonstrated on the October 2006 VA 
examination does not warrant higher ratings under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Because 
he did not meet the criteria for a compensable rating under 
either diagnostic code, separate compensable ratings cannot 
be assigned.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 
59990 (2005).  VAOPGCPREC 9-2004 held that separate ratings 
could be assigned when the criteria under DCs 5260 and 5261 
were met.  In the present case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

However, in this case the veteran has been shown on X-ray and 
MRI examination to have osteoarthritis in both knees.  
Specifically, early degenerative changes of the left knee 
were noted on X-ray examination in January 2006, and on MRI 
examination in March 2006, and X-ray examination of the right 
knee in October 2006 similarly revealed degenerative changes.  
Where there is limitation of motion, but such limitation of 
motion is noncompensable under the limitation of motion 
diagnostic codes, X ray confirmation of the affected joint 
will warrant a 10 percent rating under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5003.  Also, under DC 5003, a 10 percent rating 
may apply where limitation of motion is absent, but there is 
X-ray evidence of arthritis involving two or more major 
joints or involving two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.  The knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  In this case, the veteran has 
full range of motion of both knees.  However, the veteran's 
symptoms, including his inability to kneel, squat or climb, 
and the limitation of flexion with use, show sufficient 
limitation of motion as to invoke the aforementioned portion 
of DC 5003, based on very minimal (noncompensable) limitation 
of motion.  The Board finds that, on this basis, the veteran 
is entitled to separate 10 percent ratings for each knee 
under DC 5003 based upon X-ray findings of arthritis with a 
noncompensable level of limitation of motion..

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the left knee being limited in motion to the 
extent required for a rating higher than 10 percent.  
Similarly, there is no evidence demonstrating that with use 
the right knee is limited in motion to the extent required 
for a compensable rating.  38 C.F.R. §§ 4.40, 4.45; De Luca 
v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R § 
3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for veteran's 
knee disabilities, but, as discussed above, findings 
supporting ratings in excess of 10 and 0 percent for 
instability, and 10 percent for arthritis of each knee have 
not been documented.  In addition, it has not been shown that 
the service-connected disabilities have required frequent 
periods of hospitalization or have produced marked 
interference with the veteran's employment.  While the 
veteran is limited in his ability to perform certain tasks as 
a maintenance worker, he continues to be employed in the 
position he has held for some time.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of extraschedular ratings is not warranted.

In sum, the weight of the credible evidence demonstrates that 
since August 30, 2006, the veteran's left knee disability has 
not warranted more than a 10 percent rating for instability.  
Similarly, the weight of the credible evidence demonstrates 
that since August 30, 2006, the right knee disability has not 
warranted more than the current 0 percent rating for 
instability.  However, since August 30, 2006, the veteran's 
right and left knee disabilities have warranted separate 10 
percent ratings, but not more, for the presence of arthritis 
with minimal limitation of motion.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The benefit of the doubt has been given to the 
veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006, and a 
rating decision in November 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2007 statement 
of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.













	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for a low back disability is 
denied.

A rating in excess of 10 percent for instability of the left 
knee is denied.

A separate 10 percent rating for degenerative joint disease 
of the left knee with chondromalacia is granted.

A compensable rating for instability of the right knee is 
denied.  However, a 10 percent rating for degenerative joint 
disease of the right knee with chondromalacia is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


